DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 8 and 15.
b.    Pending: 1-20.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Kono US Patent 6392944.
Kono teaches a semiconductor memory device includes two power feed lines. An overdriving scheme is applied to one of the power feed lines in the sensing amplifying operation, and no overdriving scheme is applied to the other power feed line in the sensing operation. According to the overdriving scheme, the power feed line is overdriven to a potential level higher than a potential corresponding high level data stored in a memory cell. Thus, the overdriving of the power feed line is applied as an auxiliary function to prevent application of an excess potential to a memory cell capacitor. Such a semiconductor memory device can be achieved that improves both the speed of sensing amplifying operation and the reliability of memory cell capacitors, while conforming to low voltage operation requirement.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: modify, based on a value of the monitored voltage magnitude of the primary supply voltage, the primary supply voltage to generate a first modified primary supply voltage (MPSV).
Regarding independent claim 8 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: in response to receipt of a primary supply voltage, the primary supply voltage to generate a first modified primary supply voltage (MPSV) and a second MPSV.
Regarding independent claim 15 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: access, responsive to the primary supply voltage being lower than a range of voltages compatible with operation of the PMIC, a backup power component (BPC) coupled to the CVM to receive a backup voltage from the BPC.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giuliano PG PUB 20170244318 teaches an apparatus for power conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824